DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 48, 49, 52, 53, 55, 58-70, 72-74, 78-87, and 91-105 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 48 and 101, the prior art failed to disclose or fairly suggested a system that comprises:
a digestion composition or a digestion tablet containing an alkali compound and a metal lixiviant;
a vessel for receiving an exploration sample, the digestion composition or the digestion 10tablet, and a digestion medium, the vessel having a closure for the vessel to allow the vessel to be agitated and thereby produce a digestion mixture comprising a dissolved metal or a dissolved metalloid and the digestion composition or the digestion tablet dissolved in the digestion medium; and
a collector device comprising an adsorbent material capable of adsorbing 15the dissolved metal or the dissolved metalloid from the digestion mixture.


a collector device comprising an adsorbent material capable of adsorbing 5aaa dissolved metal or a dissolved metalloid from a digestion mixture; and 
an XRF detector comprising an X-ray source arranged to detect the adsorbed metal or the adsorbed metalloid on the collector device,
wherein the adsorbent material is configured for an association with an analysis window of the XRF detector to facilitate a determination by the XRF detector of an amount of the 10dissolved metal or the dissolved metalloid in an exploration sample.

With respect to claims 53, 55, and 103, the prior art failed to disclose or fairly suggested a method as claimed.

With respect to claim 58, the prior art failed to disclose or fairly suggested a collector device that comprises: 
an adsorbent material, -5-LINTERNAtty Docket No.: GPK-47-266 Appl. No. 16/314,221 
wherein the adsorbent material comprises a plate.

With respect to claims 59-62, the prior art failed to disclose or fairly suggested a collector 10device that comprises: 
an adsorbent material, 
wherein the adsorbent material comprises a textile material.

With respect to claims 63-65, the prior art failed to disclose or fairly suggested a collector device that comprises: 
an absorbent material, 
10wherein the adsorbent material comprises a bed of adsorbent material.

With respect to claims 66-70 and 104, the prior art failed to disclose or fairy suggested a sample preparation vessel that comprises: 
a vessel for receiving an exploration sample, a digestion composition or a digestion 5tablet, and a digestion medium; 
a closure for the vessel to allow the vessel to be agitated and thereby produce a digestion mixture comprising a dissolved metal or a dissolved metalloid and the digestion composition or the digestion tablet dissolved in the digestion medium; and 
a collector device comprising an adsorbent material capable of adsorbing 10the dissolved metal or the dissolved metalloid from the digestion mixture.

With respect to claims 72-74 and 78-84, the prior art failed to disclose or fairly suggested a digestion composition comprising: 
a metal lixiviant and an alkali compound in 1 ppm to 10,000 ppm.

With respect to claim 85, the prior art failed to disclose or fairly suggested a digestion tablet that comprises: 

a layer of alkali compound encompassing the core portion; and 
an overcoat layer comprising a water soluble polymer or a water dispersible polymer.

With respect to claims 86, 87, and 91-99, the prior art failed to disclose or fairly suggested a digestion tablet that comprises: 
a core portion containing a mixture of a metal lixiviant and an alkali compound; and 
an overcoat layer comprising a water-soluble polymer or a water-dispersible polymer.

With respect to claims 100 and 105, the prior art failed to disclose or fairly suggested a method as clamed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Amendment
Applicant’s amendments filed 16 March 2021 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 16 March 2021 with respect to claims 48 and 101 have been fully considered.  The objections of claims 48 and 101 have been withdrawn.
Applicant’s amendments filed 16 March 2021 with respect to claims 49, 52, and 102 have been fully considered.  The objections of claims 49, 52, and 102 have been withdrawn.
Applicant’s amendments filed 16 March 2021 with respect to claims 53, 55, and 103 have been fully considered.  The objections of claims 53, 55, and 103 have been withdrawn.
Applicant’s amendments filed 16 March 2021 with respect to claims 58 have been fully considered.  The objections of claims 58 have been withdrawn.
Applicant’s amendments filed 16 March 2021 with respect to claim 64 have been fully considered.  The objection of claim 64 has been withdrawn.
Applicant’s amendments filed 16 March 2021 with respect to claim 65 have been fully considered.  The objection of claim 65 has been withdrawn.
Applicant’s amendments filed 16 March 2021 with respect to claims 66-70 and 104 have been fully considered.  The objections of claims 66-70 and 104 have been withdrawn.
Applicant’s amendments filed 16 March 2021 with respect to claim 70 have been fully considered.  The objection of claim 70 has been withdrawn.
Applicant’s amendments filed 16 March 2021 with respect to claims 72-74 and 78-84 have been fully considered.  The objections of claims 72-74 and 78-84 have been withdrawn.
Applicant’s amendments filed 16 March 2021 with respect to claim 73 have been fully considered.  The objection of claim 73 has been withdrawn.
Applicant’s amendments filed 16 March 2021 with respect to claim 78 have been fully considered.  The objection of claim 78 has been withdrawn.
Applicant’s amendments filed 16 March 2021 with respect to claim 84 have been fully considered.  The objection of claim 84 has been withdrawn.
Applicant’s amendments filed 16 March 2021 with respect to claims 85 have been fully considered.  The objections of claims 85 have been withdrawn.
Applicant’s amendments filed 16 March 2021 with respect to claims 86, 87, and 91-99 have been fully considered.  The objections of claims 86, 87, and 91-99 have been withdrawn.
Applicant’s amendments filed 16 March 2021 with respect to claim 87 have been fully considered.  The objection of claim 87 has been withdrawn.
Applicant’s amendments filed 16 March 2021 with respect to claims 98 and 99 have been fully considered.  The objections of claims 98 and 99 have been withdrawn.
Applicant’s amendments filed 16 March 2021 with respect to claims 100 and 105 have been fully considered.  The objections of claims 100 and 105 have been withdrawn.
Applicant’s amendments filed 16 March 2021 with respect to claims 48, 49, 52, 53, 55, 58-70, and 101-104 have been fully considered.  The rejection of claims 48, 49, 52, 53, 55, 58-70, and 101-104 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hourn et al. (U. S. Patent No. 6,833,021 B1) disclosed a method for treating precious metal-bearing minerals.
Guay (U. S. Patent No. 4,188,208 A) disclosed a recovery of gold from carbonaceous gold-bearing ores.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884